Name: Council Regulation (EEC, Euratom, ECSC) No 4068/86 of 22 December 1986 adapting the representation and special-duty allowance for the President and members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  organisation of the legal system;  personnel management and staff remuneration
 Date Published: nan

 Avis juridique important|31986R4068Council Regulation (EEC, Euratom, ECSC) No 4068/86 of 22 December 1986 adapting the representation and special-duty allowance for the President and members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice Official Journal L 371 , 31/12/1986 P. 0014 - 0014*****COUNCIL REGULATION (EEC, EURATOM, ECSC) No 4068/86 of 22 December 1986 adapting the representation and special-duty allowance for the President and members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation No 422/67/EEC - No 5/67/Euratom of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice (1), as last amended by Regulation (EEC, Euratom) No 3678/85 (2), and in particular Article 4 (4) thereof, Whereas the representation and special-duty allowances provided for under Article 4 (2) and (3) of Regulation No 422/67/EEC - No 5/67/Euratom should be increased, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 1986: (a) the amounts listed in Article 4 (2) of Regulation No 422/67/EEC - No 5/67/Euratom shall be as follows: - President: 47 190 Bfrs, - Vice-President: 30 325 Bfrs, - Other members: 20 220 Bfrs, (b) the amounts listed in the first subparagraph of Article 4 (3) of Regulation No 422/67/EEC - No 5/67/Euratom shall be as follows: - President: 47 190 Bfrs, - Judge or Advocate-General: 20 220 Bfrs, - Registrar: 18 440 Bfrs. (c) the amount listed in the second subparagraph of Article 4 (3) of Regulation No 422/67/EEC - No 5/67/Euratom shall be replaced by the sum of 26 975 Bfrs. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1986. For the Council The President G. SHAW (1) OJ No L 187, 8. 8. 1967, p. 1. (2) OJ No L 351, 28. 12. 1985, p. 1.